Green v Steinitz (2020 NY Slip Op 02287)





Green v Steinitz


2020 NY Slip Op 02287


Decided on April 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2020

Renwick, J.P., Oing, Singh, Moulton, JJ.


11401N 302355/15

[*1]Abe Green, et al.,Plaintiffs-Respondents,
vLauren N. Steinitz, et al., Defendants-Appellants. [And A Third-Party Action]


Harris J. Zakarin, P.C., Melville (Harris J. Zakarin of counsel), for appellants.
Elefterakis, Elefterakis & Panek, New York (Michael S. Marron of counsel), for respondents.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about July 29, 2019, which denied defendants' motion to renew their motions to change venue from Bronx County to Putnam County, unanimously affirmed, without costs.
This consolidated personal injury action arises from a motor vehicle accident that occurred between the parties in Putnam County on September 6, 2014. In their summonses, dated May 20, 2015, and July 9, 2015, respectively, plaintiffs Abe Green and Melissa Hale Green designated Bronx County as the place of trial, on the basis that they resided there.
The October 19, 2015 lease agreement signed by plaintiffs for property located in Dutchess County and the deposition testimony annexed to defendants' renewal motion shows only that plaintiffs resided in Dutchess County sometime after the actions were commenced, and does not challenge plaintiffs' prior showing that they were residents of Bronx County when they commenced their respective actions (see  CPLR 503[a]; Lilly v Ayoub , 260 AD2d 302 [1st Dept 1999]; Cardona v Aggressive Heating , 180 AD2d 572, 573 [1st Dept 1992]). Plaintiffs' subsequent move to Dutchess County "does not invalidate the original designation based upon plaintiffs' residence at the time of the commencement of the action" (Iassinski v Vassiliev , 220 AD2d 372, 374 [1st Dept 1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2020
CLERK